FILED
                             NOT FOR PUBLICATION                             JUN 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUIS MIGUEL ORDAZ-LEYVA, AKA                     No. 13-70943
Eduardo Urietta, AKA Pablo Ordaz, AKA
Eduardo Urietta-Leyva, AKA Antonio               Agency No. A078-737-910
Peris, AKA Antonio Pen,

               Petitioner,                       MEMORANDUM*

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Luis Miguel Ordez-Leyva, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zetino v. Holder, 622 F.3d

1007, 1011-12 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      The record does not compel the conclusion that Ordaz-Leyva established

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 C.F.R. §§ 1208.4(a)(4), (5); see also Ramadan v. Gonzales, 479 F.3d 646,

657-58 (9th Cir. 2007) (per curiam). Thus, we deny the petition as to Ordaz-

Leyva’s asylum claim. In light of this dispositive determination, we reject Ordaz-

Leyva’s request for a remand based on Henriquez-Rivas v. Holder, 707 F.3d 1081

(9th Cir. 2013).

      Ordaz-Leyva does not challenge the BIA’s finding that he waived any

challenge to the IJ’s denial of his withholding of removal and CAT claims. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996). We lack

jurisdiction to consider Ordaz-Leyva’s contentions regarding withholding of

removal and CAT, because he failed to raise these claims before the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).




                                         2                                     13-70943
      Finally, we lack jurisdiction to review Ordaz-Leyva’s challenge to the

agency’s discretionary denial of voluntary departure. See 8 U.S.C.

§§ 1252(a)(2)(B), 1229c(f); Gil v. Holder, 651 F.3d 1000, 1006 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                     13-70943